Title: To James Madison from Thomas Law and Others, 5 September 1814
From: Law, Thomas
To: Madison, James


        
          Sir,
          Capitol Hill, Washington City, Septr. 5th. 1814.
        
        A respectable meeting of the Citizens in this vicinity, who have expended large sums in preparations for the members of Congress near the Capitol; have suffered by the enemy in the conflagration of private houses, and in the plunder of private property, because they had left their habitations to meet the enemy, yet are they willing to sacrifice their all in defence of their country. With these patriotic feelings, they make a tender of their buildings for the public good, and beg leave to offer the church, near the capitol,

for a tempor[ar]y house of Representatives, as it is full as large, more lofty and convenient than any room, in any edifice, spared by the conflagrating hand of the enemy; and has already seats &c. exactly calculated for the object. Buildings contiguous for the senate, and the offices requisite for both houses we are ready to supply, as also suitable rooms for committees. Your humanity and justice will represent to you the peculiarity of our situation, much better than we have language to express it in; and your unbiassed feelings will operate more forceably than we have abilities to excite in a consideration of every circumstance so deeply interesting.
        With a full conviction that the unprecedented outrage of the country’s foe, will call forth the unanimous patriotism of the country; and with our sincerest wishes that you may bring this war to an honorable termination, we remain with sentiments of great respect Yr mo obt servts.
        
          Thomas Law[and sixteen others]
        
        
          P.S. Several of the Committee in the Capitol are uninjured.
        
      